 In the Matter of SOUTHWESTERN MOTOR CARRIERS CORP., D/B/A SOUTH-WESTERN TRAILWAYS,1 EMPLOYERandINTERNATIONAL ASSOCIATIONOF MACHINISTS, LODGE 850, PETITIONERCase No. 16-R4369.-Decided October 30, 1947Mueller & Mueller, by Mr. Harold E. Mueller,of Fort Worth, Tex.,andMr. Moss Patterson,of Oklahoma City, Okla., for the Employer.Mr. Johan W. Carlton,of Fort Worth, Tex., andMr. Joe E. Wheeler,of Oklahoma City, Okla., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Okla-homa City, Oklahoma, on July 24, 1947, before Robert Silagi, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSouthwesternMotor Carriers Corp., d/b/a Southwestern Trail-ways, is an Oklahoma corporation with an office acrd place of busi-ness in Oklahoma City, Oklahoma.The Employer is engaged inthe transportation of passengers, property, and United States mailby motor vehicle from points within the State of Oklahoma to pointswithin the State of Texas.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to representemployees of the Employer.HI. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.INameas amendedat the hearing.75 N. L. R. B., No. 17.153 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAll parties agree upon the composition of the appropriate unit.They further agree that the night foreman is in full charge of theshop at night and that he has the authority to recommend effectivelythe discharge of the employees under his supervision, but seek theBoard's determination as to whether or not he is a supervisor. Itis clear, and we find, from the agreed facts, that the night foremanis a supervisor.As such, he will be excluded from the appropriateunit.We find that all maintenance and repair employees of the Em-ployer'sOklahoma City, Oklahoma, shop, including mechanics,mechanics' helpers, coach cleaners, washers, greasers, and coach maids,but excluding office and clerical employees, the night foreman, andall other supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Southwestern Motor CarriersCorp., d/b/a Southwestern Trailways, Oklahoma City, Oklahoma, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Six-teenth Region, and subject to Sections 203.61 and 203.62, of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period becausetheywere ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Association of Machinists,Lodge 850, for the purposes of collective bargaining.MEMBERS MURDOCK and GRAY took no part in the consideration ofthe above Decision and Direction of Election.